          Case 2:16-cr-00094-wks Document 552 Filed 03/09/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT


UNITED STATES OF AMERICA                      :
                                              :
                v.                            :              No. 2:16-CR-94
                                              :
BRIAN FOLKS                                   :



            DEFENDANT’S MOTION TO LIFT OR MODIFY THE AMENDED
                           PROTECTIVE ORDER

     ___________________________________________________________________________

         Defendant Brian Folks moves to lift or modify the current Amended Protective Order (Doc.

294). Presently, Mr. Folks is located at a geographically distant facility which requires at least a

half day of travel alone. He is unable to access his discovery unless a member of his defense team

meets with him personally and sits with him while he reviews it. As such, the order is onerous and

impractical. Moreover, the governmental concerns that may have justified this broad order in the

first instance no longer apply. Accordingly, Mr. Folks seeks to lift or modify the Amended

Protective Order to allow him to retain his discovery materials so that he can adequately assist in

preparing his sentencing and later, post-sentencing challenges to his conviction and sentence.

I.       BACKGROUND

         On June 11, 2018, Folks moved to modify the original protective order (Doc. 165)

(“Previous Order”) to allow him to retain and review a large portion of the voluminous discovery

protected under that order so that he could prepare for trial.1 The Previous Order prevented Mr.



1
  For the sake of brevity, counsel incorporates by reference the background of this case contained
in the defendant’s previous motion to amend the protective order (Doc. No. 255, Defendant’s
Motion to Amend the Protective Order) and the government’s response to that motion (Doc. No.
256, Government’s Response to Defendant’s Motion to Amend the Protective Order).
         Case 2:16-cr-00094-wks Document 552 Filed 03/09/20 Page 2 of 12




Folks from retaining, even temporarily, any discovery and thus, severely limited his ability to

assist in his own defense.

       On October 29, 2018, the Court held a hearing on that motion. On November 26, 2018,

the Court then issued the current Amended Protective Order (Doc. 294) (“Current Order”). The

Current Order embodies some of the same provisions as the Previous Order. For example, the

Current Order provides that: (1) victim and witness names cannot be disseminated to anyone

outside defense counsels’ firms and any investigators and contractors retained by defense counsel,

including but not limited to the press; (2) any such investigators and contractors are bound by the

same restrictions as Mr. Folks; (3) defense counsel may share summaries and excerpts with anyone

but such summaries and excerpts must be redacted as to witness names; (4) defense counsel must

refrain from using the full or actual name of any witness identified as a victim by the government

in any public-facing document or filing, as well as from making reference to a victim’s full or

actual name in any public hearing; and (5) counsel should adhere to the naming conventions in the

governing indictment or, upon further agreement, in any other manner acceptable to the

government.

       One of the chief differences between the Current Order and the Previous Order is that it

provides for a system in which Mr. Folks could review his voluminous discovery without requiring

in-person review with his defense team.         The current order allows Northwest Regional

Correctional Facility (“NWSCF”) to establish a system in which Mr. Folks could privately access

his discovery materials. The Court’s order allows Mr. Folks to access and review his discovery

materials by using a laptop computer, provided to him by his counsel and stored securely at the

facility. The Current Order permits Mr. Folks to use that laptop computer in a private location




                                                2
          Case 2:16-cr-00094-wks Document 552 Filed 03/09/20 Page 3 of 12




within NWSCF to access and review discovery materials, except for any media containing sexually

explicit material (audio, video, or still images), in accordance with the Guidelines for Material that

Features Nudity or Sexually Explicit Pictures and the Guidelines for Audio/Video Media.2 The

order also provides that the laptop cannot be attached to any external devices.

         After the Current Order was issued, Mr. Folks was able to review discovery material at

NWSCF. Due to inadvertent error, however, Mr. Folks accessed his discovery through an external

hard drive which was attached to the laptop provided to NWSCF. After using this system for

several months, on May 23, 2019, Mr. Folks notified NWSCF that the external hard drive was

missing from the case in which his laptop was kept. The U.S. Marshal service then conducted an

investigation into the missing hard drive. After reviewing logs and interviewing witnesses,

including Mr. Folks’ family members, the U.S. Marshal’s service closed their investigation

determining that the hard drive was lost or otherwise, unaccounted for.

         After the conclusion of Mr. Folks’ jury trial, Mr. Folks was transferred from NWCSF to

Southern State Correctional Facility (“SSCF”).          SSCF is located in Springfield, Vermont

approximately two hours from the Burlington, Vermont area. Compounding the problem, Mr.

Folks is housed in the infirmary unit at SSCF due to ongoing medical problems and mobility issues.

In the facility’s infirmary, he has limited access to the facility’s law library and materials, such as

paper.

         Due to changed circumstances, Mr. Folks requests that the Court lift or modify the Current

Order. First, there is no longer sufficient justification to support the Current Order, which is broad




2
 The Order provided that such guidelines are provided at:
http://www. doc.state.vt.us/about/policies/rpd/correctional- services-301-550/401-500-programs-
security-and-supervision/409-05-inmate-mail-publicationsand- audio-video-regulations.


                                                  3
         Case 2:16-cr-00094-wks Document 552 Filed 03/09/20 Page 4 of 12




and amounts to a “blanket” protective order. “Blanket” orders, like the one issued here, are

disfavored and subject to challenge as overinclusive. Second, Mr. Folks, is no longer housed at

NWSCF. Since the Current Order specifically names NWSCF, at a minimum, it should be

modified to allow for a similar discovery review system to be established at SSCF.     As it stands

now, the Current Order no longer permits Mr. Folks access to a discovery-loaded laptop. When

Mr. Folks wishes to review discovery, a member of the defense team must travel to his

geographically distant facility and spend hours with him while he reviews discovery that he wishes

to examine. This method of reviewing discovery with Mr. Folks is extremely onerous, impractical,

and ultimately, runs afoul of the Mr. Folks’ Fifth and Sixth Amendment rights to due process,

effective assistance of counsel, and the ability to prepare one’s own defense

II.    THE PROTECTIVE ORDER SHOULD BE LIFTED OR MODIFIED.

       A.      The Law: Good cause and changed circumstances

       Federal Rule of Criminal Procedure 16(d)(1) authorizes entry of protective orders and

provides: “At any time the court may, for good cause, deny, restrict, or defer discovery or

inspection, or grant other appropriate relief.” When a party requests a modification or rescission

of a protective order, courts consider whether good cause exists for the modification or rescission

and whether the other party has relied upon the protective order. See United States v. Morales, 807

F.3d 717, 723 (5th Cir. 2015) (borrowing from the civil context and considering the nature of the

protective order, the foreseeability of the modification, the parties’ reliance on the order, and

whether good cause exists for modification); United States v. Calderon, 2017 WL 6453344, at *5

(D. Conn. 2017) (considering whether there was “a compelling reason to modify” a protective

order); United States v. Bulger, 283 F.R.D. 46, 54 (D. Mass. 2012) (requiring the defendant seeking

modification to show “a changed circumstance or a new situation warranting such relief); United




                                                4
         Case 2:16-cr-00094-wks Document 552 Filed 03/09/20 Page 5 of 12




States v. Walker, 2019 WL 4412909, at *11-12 (E.D.N.C. Sept. 13, 2019) (voluminous discovery

and excessive travel amounts to good cause that justifies modifying a protective order).

       In evaluating a challenge to a protective order, “a court ‘must weigh [one] party’s need for

modification against the other party’s need for protection, and ought to factor in the availability of

alternatives to better achieve both sides’ goals.’” Bulger, 283 F.R.D. at 55 (quoting Murata Mfg.

Co., Ltd. V. Bel Fuse, Inc., 234 F.R.D. 175, 180 (N.D. Ill. 2006)). It is important to ensure that a

protective order “is no broader than is necessary” to serve the intended purposes. United States v.

Smith, 985 F.Supp.2d 506, 545 (S.D.N.Y. 2013) (quoting United States v. Lindh, 198 F.Supp.2d

739, 742 (E.D. Va. 2002)).

       B.      The Law: Blanket protective orders.

       When a protective order is challenged, the nature of the showing of particularity depends

upon the nature or type of protective order at issue.” Bulger, 283 F.R.D. at 52 (citing Manual for

Complex Litigation (Fourth) § 11.432 (2012)). Protective orders vary in range and type “from true

blanket orders (everything is tentatively protected until otherwise ordered) to very narrow ones

limiting access only to specific information after a specific finding of need.” Poliquin v. Garden

Way, Inc., 989 F.2d 527, 532 (1st Cir. 1993). “A blanket protective order ‘extend[s] broad

protection to all documents produced by [a party], without a showing of good cause for

confidentiality as to any individual documents.’” Bulger, 283 F.R.D. at 52-53 (quoting Public

Citizen v. Liggett Group, Inc., 858 F.2d 775, 790 (1st Cir. 1988)). “[B]lanket protective orders may

be useful in expediting the flow of pretrial discovery materials, [but] they are by nature

overinclusive and are, therefore, peculiarly subject to later modification.” Public Citizen, 858 F.2d

at 790. These types of protective orders “are inherently subject to challenge and modification, as

the party resisting disclosure generally has not made a particularized showing of good cause with




                                                  5
         Case 2:16-cr-00094-wks Document 552 Filed 03/09/20 Page 6 of 12




respect to any individual document.” San Jose Mercury News, Inc. v. U.S. Dist. Court, Northern

District (San Jose), 187 F.3d 1096, 1103 (9th Cir. 1999) (citations omitted). “‘Parties operating

under a blanket protective order,’ such as the government, ‘cannot rely on an unreasonable

expectation that such an order will never be altered.’” Bulger, 283 F.R.D. at 54 (quoting United

States ex rel. Franklin v. Parke-Davis, 210 F.R.D. 257, 261 (D. Mass. 2002)).

       Blanket protective orders are more likely subject to modification than protective

orders based upon a document by document review with a concomitant showing of good cause as

to each document. Public Citizen, 858 F.2d at 790 (although “blanket protective orders may be

useful in expediting the flow of pretrial discovery materials, they are by nature overinclusive and

are, therefore, peculiarly subject to later modification”); accord San Jose Mercury News, Inc. 187

F.3d at 1103 (blanket protective “orders are inherently subject to challenge and modification, as

the party resisting disclosure generally has not made a particularized showing of good cause with

respect to any individual document”). “Parties operating under a blanket protective order,” such

as the government, “cannot rely on an unreasonable expectation that such an order will never be

altered.” United States ex rel. Franklin, 210 F.R.D. at 261.

       C.      The Current Order is a blanket protective order and should be lifted or
               modified because circumstances have changed.

       In the case at bar, the parties entered into a blanket protective order. As noted above, a

blanket protective order “extend[s] broad protection to all documents produced by [a party],

without a showing of good cause for confidentiality as to any individual documents.” Public

Citizen, 858 F.2d at 790; accord Kyles v. J.K. Guardian Sec. Services, 2006 WL 2349238, at *4

(N.D.Ill. Aug. 15, 2006) (“[b]lanket protective orders extend protection to all documents without

a showing of cause for confidentiality as to any particular document”).




                                                 6
           Case 2:16-cr-00094-wks Document 552 Filed 03/09/20 Page 7 of 12




       Here, the government's initial showing was not particularized or specific—it was not based

on a document by document review with a concomitant showing of good cause as to each

document. The parties simply agreed to the blanket protective order as a compromise in this case

to expedite the flow of pretrial discovery materials when trial was imminent and the government

did not wish to further delay the trial. Such a blanket order, however, is no longer justified. Mr.

Folks has been tried and awaits sentencing. As such, the order must now be supported by a

particularized showing because it is overinclusive. See Manual for Complex Litigation (Fourth)

§ 11.432 (2012) (umbrella protective “orders typically made without a particularized showing to

support the claim for protection, but such showing must be made wherever a claim under an order

is challenged”).

       Hundreds of thousands of documents were produced in the government’s discovery

process.    Those documents are no longer sensitive or confidential as the government’s

investigation and the trial are over and all of the witnesses have testified in open court. Witness

safety concerns such as tampering, perjury, or witness intimidation that may have provided the

initial justification for the blanket protective order no longer exist. Such changed circumstances

warrant relief from the Current Order. See Bulger, 283 F.R.D. at 54-55 (modifying an existing

protective order after finding that the volume of the production and organizational difficulties it

imposed on defense counsel amounted to “changed circumstances [that] provide an adequate basis

to modify or lift the protective order”).

       Mr. Folks finds further support for his position in United States v. Walker, 2019 WL

4412909, (E.D.N.C. Sept. 13, 2019). In Walker, the defendant was charged with various offenses

related to an armed Hobbs Act robbery. Id. at *1. Before trial, a protective order was entered

limiting the defendant’s discovery review to in-person consultation with his attorney only—the




                                                7
         Case 2:16-cr-00094-wks Document 552 Filed 03/09/20 Page 8 of 12




defendant was not permitted to retain any of his case-related discovery. Id. at *11. The protective

order was initially justified, and defense counsel consented to it, apparently based on the

government’s concerns regarding witness confidentiality and safety and to protect the

government’s ongoing investigation.      Id. Specifically, the government received information

through a co-defendant that Mr. Walker intended to harm and had threatened a witness who he

believed was cooperating against him in his pending case. Id. at *2. Further investigation

indicated that Mr. Walker claimed to have sent “hitters” to this witness’ house. Id. Law

enforcement warned the witness of the threat but “hitters,” apparently, had not actually been sent

to the witness’ home. Id. The government was also concerned because it had learned that a friend

of Mr. Walker, Ms. Tamika Lloyd, posted some government witnesses’ names on Facebook,

referring to those witnesses as “rats,” which law enforcement understood to be an assertion that

those witnesses were cooperating with law enforcement. Id. Thereafter, law enforcement listened

to numerous jail phone conversations between Mr. Walker and Ms. Lloyd and believed they were

using coded language to talk about murdering a cooperating witness and trying to figure out how

to get a hold of a gun. Id. Mr. Walker also mailed his discovery to other people and used other

people’s jail accounts to communicate with others regarding the witnesses in his case. Id. at *4.

       With this factual backdrop in mind, Walker challenged the protective order in his case

contending that the order was too onerous for his attorney and impacted his attorney’s ability to

render effective assistance of counsel. Id. at *11. Circumstances had changed, Walker argued,

because the government had disclosed thousands of additional pages of discovery. Id. Per the

protective order, defense counsel had to drive two hours (presumably four hours round-trip) to see

the defendant and spend hours with the defendant while he read through discovery. Id. Defense

counsel argued that the defendant ought to be able to read through the discovery on his own to




                                                8
         Case 2:16-cr-00094-wks Document 552 Filed 03/09/20 Page 9 of 12




assist in his own defense. The court agreed, over government objection, holding that:

                …Defendant has shown good cause to modify the protective order. It is
                burdensome and time-consuming for defense counsel to review thousands
                of pages of discovery with Defendant. Defense counsel stated at the first
                hearing that he reviewed 2,500 pages with Defendant in two hours, and
                11,500 pages remain. It would take Defense counsel just over nine hours to
                review the remaining discovery with Defendant at that rate, plus hours for
                travel and discussion. Defendant has shown that good cause exists for
                modifying the protective order. Accordingly, the protective order is
                amended to allow Defendant to have possession of his discovery material,
                but still prohibit Defendant from mailing the discovery material to others or
                communicating its contents to others outside the detention facility.

Id. at *12.

        Mr. Folks is unable to access and review a much larger volume of discovery materials than

Walker in the absence of his defense team. Even more so than Walker, Mr. Folks is unable to

adequately assist his defense team in preparing sentencing and any post-conviction relief he may

wish to pursue. Mr. Folks asks the Court to re-consider the breadth of the order and allow Mr.

Folks to retain his discovery materials. The government lacks justification for such a broad order

and its lack of justification should be balanced against the difficulties presented to his defense team

if the order is not lifted or modified.

        To the extent that the government contends that discovery materials must remain

confidential, the government must identify each document and provide justification for why each

document must remain protected. As noted above, all of the co-defendants and witnesses in this

case have already testified in open court and there is no further investigation regarding the

underlying convictions. It seems that the government’s initial justification is no longer applicable.

        By contrast, Mr. Folks’ need to review his discovery is paramount. And given the volume

of materials, retaining his discovery is important. It is difficult, if not impossible, to recall the

contents of every document, and, upon review of additional documents, the ability to compare and




                                                  9
         Case 2:16-cr-00094-wks Document 552 Filed 03/09/20 Page 10 of 12




contrast evidence is a key part of reviewing the discovery and preparing for sentencing and later,

post-conviction relief. Without this ability, Mr. Folks is unable to meaningfully review his

discovery as he prepares for sentencing and beyond. In the absence of a particularized, specific

showing as to each particular document that should remain subject to the Current Order, it should

be lifted.

        At a minimum, the Current Order should be modified. Mr. Folks is no longer housed at

NWSCF which is specifically named in the Current Order. As mentioned above, he is now located

in the infirmary at SSCF in Springfield, Vermont. The undersigned has consulted with two

assistant superintendents at SSCF. Both superintendents indicated that Mr. Folks could be

permitted secure access to his discovery in one of two ways. First, the facility indicated it could

allow Mr. Folks access to a pre-loaded laptop in a manner similar to the system set up at NWSCF.

Second, the discovery could be loaded onto a computer kiosk in the law library. There, Mr. Folks

could access it using an assigned pin number. The defense suggests that either of these two

methods would act to ameliorate some of the more onerous aspects of the Current Order. Given

Mr. Folks’ access to the law library is more limited from the infirmary at SSCF, it appears that a

pre-loaded laptop would be the better method of providing him access. The Court may also be

assured that defense counsel would preload a laptop only and not provide any external device to

Mr. Folks.

        In any event, without lifting or modifying the Current Order, Mr. Folks’ constitutional

rights to due process, effective assistance, and, of course, to prepare for his sentencing and appeal

are impacted. Balanced against the government’s lack of sufficient justification for the Current

Order, it should be lifted. For these reasons, Mr. Folks respectfully asks the Court to lift or modify

the Current Order to allow him to retain his discovery materials.




                                                 10
        Case 2:16-cr-00094-wks Document 552 Filed 03/09/20 Page 11 of 12




       WHEREFORE, it is respectfully requested that this Court issue lift or modify the current

protective order.

Dated at Burlington and Brandon, Vermont this 9th day of March, 2020.

  By: __/s/ Mark Kaplan_________                   By: __/s/ Natasha Sen________
      Mark A. Kaplan, Esq.                             Natasha Sen
      KAPLAN & KAPLAN                                  Attorney
      95 St. Paul Street, Suite 405                    P.O. Box 193
      Burlington, Vermont 05402                        Brandon, Vermont 05733
      (802) 651-0013                                   (802) 825-6385
      Counsel for Brian Folks                          Counsel for Brian Folks



  By: __/s/ Michelle Anderson Barth___
       Law Office of Michelle Anderson Barth
       P.O. Box 4240
       Burlington, Vermont 05406
       Supplemental Counsel for Brian Folks




                                              11
       Case 2:16-cr-00094-wks Document 552 Filed 03/09/20 Page 12 of 12




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF VERMONT


UNITED STATES OF AMERICA                  :
                                          :
             v.                           :                No. 2:16-CR-94
                                          :
BRIAN FOLKS                               :


                              CERTIFICATE OF SERVICE

      I certify that on the 9th day of March, 2020, I electronically filed DEFENDANT’S

MOTION TO LIFT OR MODIFY THE AMENDED PROTECTIVE ORDER using the

CM/ECF system, which will provide notice to Assistant U.S. Attorney William Darrow via

Bill.Darrow@usdoj.gov   and     Special       Litigation   Counsel   Matthew   Grady   via

Matthew.Grady@usdoj.gov.

                                          By: S/Michelle Anderson Barth
                                          Supplemental Counsel for Defendant
